At East Liverpool a War Chest Fund was accumulated under the general plan that was used in the various counties during the war, and at the close of the war there was about $45,000 left on hand. Suit was filed in the done with the funds, and pleadings were filed Columbiana Common Pleas for the purpose of having the court determine what should be in said suit by the American Legion, the Vetlumbus.
erans of Foreign Wars, the Red Cross, the local hospital association, and some of the citizens of the community who had something to do with raising the funds and administering the trust. The cause was appealed to the Court of Appeals, and in disposing of the case that court made the entry, which differs in some particulars from the entry made in similar cases by other courts.
This cause coming on to be heard on the motion to dismiss the appeal herein, the court on consideration thereof overruled the same.
This cause coming on further to be heard, was submitted to the court upon the pleadings and evidence and arguments of counsel, and on consideration thereof the court found that about the month of May, 1918, there was formed in Columbiana County, at East Liverpool, Ohio, a voluntary organization known as the East Liverpool War Chest Association, which received, from time to time, donations from the citizens of said community to a fund known as a war chest fund, which was managed and disbursed by an executive committee, or trustees, selected by said organization; that not all of the funds pledged were collected before the end of the world war, but a considerable sum of money pledged was collected about the end of said war; that said trustees have resigned and abdicated their trust, and that the unexpended balance of money contributed to' said fund is now in the possession of Joseph Betz and W. E. Dunlap, receivers appointed by the Columbian Common Pleas Court, which unexpended balance now amounts to the sum of $45,901.01, with accumulations since the appointment of said receivers, and that it is necessary that a committee, consisting of five persons, be appointed as trustees to administer said trust and carry out the objects and purposes of the same.
The court further finds that said trust fund were contributed for the general purpose of war needs and war relief work, as the original trustees and their successors might deem best, in order to encourage and promote patriotism and sustain and help those serving in the military and naval forces of the United States, and especially the soldiers and sailors of the vicinity of the city of East Liverpool Liverpool and St. Clair township — not only during the war but thereafter shoul' any of said funds remain unexpended.
The court further found that should the trustees of said fund determine to procure a site in the city of East Liverpool and erect and maintain thereon a building as a memorial to the ex-service men and women of East Liverpool and vicinity in any and all wars of the Republic, said building to be dedicated to patriotism and used by and for the benefit of the defenders of our country who served and are preparing themselves to serve the same in times of war, such use of such funds would be in furtherance of the general purposes of said trust.
It is therefore ordered, adjudged and decreed, that five trustees be appointed by the Common Pleas Court of Columbiana County, for the purpose of receiving and administering said trust funds under the order and direction of said court, and in accordance with the objects and purposes of said trust as hereinbefore found by this court; said trustees to execute such bonds and make such reports as may be determined by said court, but they shall serve without compensation, and upon the payment of said funds to said trustees by said receivers, said receivers and said War Chest Association and the executive committee and former trustees thereof, shall be discharged and relieved from all further responsibility and liability in connection with said trust.
This cause is hereby remanded to the Columbiana Common Pleas for execution.